Citation Nr: 1136877	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for dermatophytosis of the bilateral feet.

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to an increased rating for hiatal hernioplasty and antral ulcer, status post truncal vagotomy with pyloroplasty, currently rated as 20 percent disabling.

5.  Entitlement to a compensable rating for post incisional ventral hernia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia dated in July 2006, September 2009, and January 2010.  

As an initial matter, the Board is obligated to construe a claim for an acquired psychiatric disorder liberally.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Consequently, the claim for service connection for PTSD has been recharacterized as a claim for service connection for a pyschiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals additional development is necessary before a decision on the merits of the claims can be reached.  

The issues on appeal arose from several rating decisions.  Consequently, the Veteran submitted several statements expressing his disagreement with the decisions, the RO has issued several statements of the case, and thereafter the Veteran submitted two substantive appeals perfecting the issues on appeal.  The first VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2008 and perfecting the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder; entitlement to an increased rating for hiatal hernioplasty and antral ulcer, status post truncal vagotomy with pyloroplasty; and entitlement to a compensable rating for post incisional ventral hernia, indicates that the Veteran did not desire a hearing before the Board.  However, the most recent VA Form 9, received in June 2011 and perfecting appeals on the issues of entitlement to service connection for dermatophytosis of the bilateral feet and bilateral pes planus, indicates that the Veteran desires a video conference hearing before the Board.  There is no indication that a hearing has been scheduled.  Consequently, the Board must remand the Veteran's case so that he can be scheduled for a hearing before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a member of the Board.  Provide the Veteran and his representative with notice of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


